O’Neall J.,
dissenting.
In this case I dissent. There is nothing in the case, which the jury did not properly decide; whether the slaves were the property of Martin Collins, was exclusively a question of fact; and I confess, I see nothing in the case which would make me doubt the correctness of their decision: Whether the slaves were subject to the North Carolina administration was also dependant upon the question of fact, whether they were in North Carolina at the intestate’s death, or in South Carolina? It is true, if after the grant of administration they went back to North Carolina, and the administrator there had disposed of them, then it may be that his disposition of them would have been legal. But there is no proof of that. The declarations of the deceased abundantly shew that he held for the children of Martin Collins. They were made to a period when the statute would not be a bar. An admission of holding for the children, is in substance an admission of the title of the intes tate.